POLEN, Judge.
We affirm the final summary judgment entered in favor of appellees Ross and Brian Dudley; however, we reverse the trial court’s award of attorney’s fees to appel-lees, and the dismissal of count I as being moot. We remand to the trial court to consider whether appellees are entitled to attorney’s fees pursuant to count I, and if so, the amount thereof. The instant case is controlled by this court’s opinion in j & L Enterprises v. Jones, 614 So.2d 1151 (Fla. 4th DCA 1993).
AFFIRMED IN PART and REVERSED IN PART.
GLICKSTEIN, C.J., and GUNTHER, J., concur.